443 F.2d 1370
UNITED STATES of America, Plaintiff-Appellee,v.Morton Mayer SOBEL, Appellant.
No. 71-1124.
United States Court of Appeals, Ninth Circuit.
July 15, 1971.

Richard G. Sherman (argued), Beverly Hills, Cal., for appellant.
Tom G. Kontos, Asst. U.S. Atty.  (argued), David R. Nissen, Chief, Criminal Division, Robert L. Meyer, U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, HAMLEY and CHOY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is reversed.


2
We find the government, once sanity was an issue, did not sustain its burden of proof.